Mb. Chibe Justice Hollerich delivered the opinion of the court: Claimant asks for the return of Twenty-four Dollars ($24.00) on account of motor vehicle license fees which he claims to have paid to the Secretary of State in excess of the amount which he was legally required to pay. It appears that in February, 1926, he acquired a Buick sedan and in his application for a' motor vehicle license erroneously listed such automobile as 29.9 horsepower, whereas, in fact, the horsepower was but 23.4. A similar error was made in his application for the years 1927 to 1932 inclusive. As the result of such mistake, claimant paid a license fee of Twelve Dollars ($12.00) in each of such years, whereas the correct fee should have been Bight Dollars ($8.00) for each year. In 1933 he discovered the error and made application to the Secretary of State for a refund of the amount overpaid, to-wit, Twenty-eight Dollars ($28.00), and was refunded Four Dollars ($4.00) fpr the year 1932, but was informed that the fees previously paid by him had long since been paid to the State Treasurer by the Secretary of State and that it was therefore impossible for the Secretary of State to make a refund on account thereof to the claimant. He now seeks to recover the sum of Twenty-four Dollars ($24.00), being the amount of the excess so paid by him as aforesaid. Bach of the excess payments made by claimant was the result of a mistake in fact and under the law as set forth in the case of Moorman Manufacturing Company vs. State, No. 1886, decided at the present term of this court, claimant is entitled to the return of the amount so paid by him by mistake. However, claimant’s complaint was filed herein on May 10, 1933, and under Section ten (10) of the Court of Claims Act his right to recover is limited to the period of five (5) years immediately preceding the filing of the claim. There is nothing in the record to show that the fee paid for 1928, was paid subsequent to May 10th of that year, and consequently recovery is limited to the excess amounts paid for the years 1929,1930 and 1931, to-wit, Four Dollars ($4.00) for each of such years. Award is therefore hereby entered in favor of the claimant for the sum of Twelve Dollars ($12.00).